Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-15 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim to recite “an inner socket formed from a flexible material” and “an outer frame formed from a rigid material and having a lattice-like structure.” In response to Applicant’s amendment Examiner has added reference Hill (US Pub No.: 2017/0216056) to the rejections of claims 1, 8, and 10.  
Regarding the Newton reference, applicant argues that the structure presented in in the prior rejection does not teach is not a lattice like structure. This is not persuasive in view of Hill as Hill does disclose a lattice in [0067]. While not shown in the figures, the lattice is disclosed as a support structure along with a scaffolding or a truss member.  It is also seen that, as the lattice is acting as a support structure, it stands to reason that it will be rigid in nature. As a result, it is seen that the lattice here will read on the lattice limitation of claim 1. It should be noted that Hill does not teach a specific structure for a lattice, but that a specific structure was not set forth in amended claim 1.   
While it is not explicitly argued in the remarks filed on 12/23/2020, a new amendment to independent claims 1, 8 and 10 state that the inner socket is formed from a flexible material.  Here, the Examiner does recognize that Wu does not explicitly disclosed that said socket is flexible.  However, as Wu does teach a socket (being part S10 in figure 1), it is argued that this socket should be flexible to a degree. As this is a prosthetic socket that will receive a residual limb of a user, and as the geometry of residual limb will differ from user to user, it is argued that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No.: 2019/0175363) in view of Hill (US Pub No.: 2017/0216056).
Regarding claim 1, Wu discloses an A prosthetic limb (part 300 and S10 being one part, with part 400 being a separate part in figure 3. part S10 being the inner part of part 300) comprising: an inner socket formed from a flexible material (figure 1 part S10 is disclosed as being a liner in [0016]) and having a plurality of air flow openings (shown in figure 1 as the circular holes); and an outer frame formed from a rigid material (an outer frame in figure 6 as part 300 and 400 appears to be made of a rigid material and has holes that appear to be lattice like).
However, Wu does not disclose that the outer frame has a lattice-like structure.  Instead, Hill (US Pub No.: 2017/0216056) does teach a support structure that may comprise of a lattice in [0067]. This support structure is seen to be an alternative to the outer frame of Wu and it is argued that a lattice structure as taught by Hill can be used to replace the outer frame of Wu with knowable results. 
It will be seen as obvious to one of ordinary skill in the art to incorporate the device of Hill to take the place of the outer frame of Wu as the lattice structure of Hill is seen to enable a “supporting and/or distributing the conformable material throughout respective compartments” in [0067] (the conformable material is disclosed as being a prosthesis lining in [0067]). It should also be noted that, as the lattice is claimed to be a type of support structure, it is reasonable to assume that the lattice will have a degree of rigidity to provide a support.  This is seen as having a benefit as the lattice will allow for the liner of a prosthetic socket to fit the body without collecting or bunching up in certain areas.  As the lattice structure of Hill will provide a benefit to the user of the device, it is seen that one of ordinary skill in the art would find it obvious to incorporate the lattice of Hill in place of the outer shell of Wu.
Regarding the inner socket of Wu, it is not explicitly disclosed that said socket is flexible.  However, as this is a prosthetic socket that will receive a residual limb of a user, and as the geometry of residual limb will differ from user to user, it is argued that a prosthetic socket will need a degree of flexibility to accommodate a limb. It is also argued that flexible prosthesis sockets are known in the art (like in Garus, US Pub No.: 2018/0036151). As such, it is seen that one with skill in the art would have found it obvious to assume that the inner socket of Wu is flexible. 
Regarding claim 2, Wu in view of Hill teach the prosthetic limb as claimed in claim 1, in which the outer frame covers the inner socket (the outer frame of Wu, consisting of parts 300 and 400, will cover up the inner socket S10, as per figure 3 Additionally, while Hill will replace part 300 in the combination of claim 1, Hill will still cover the inner socket of Wu). 
Regarding claim 3, Wu in view of Hill will teach a prosthetic limb as claimed in claim 1, in which Wu will teach the outer frame is formed as two sections consisting of an upper section and a lower section or a left section and a right section (being parts 300 and 400 in figure 3 wherein part 300 is the upper section and 400 as the lower section).
Regarding claim 8, Wu in view of Hill teach a prosthetic arm comprising an outer frame (figure 3 parts 300 and 400) and an inner socket (figure 1 part S10), the inner socket having a plurality of airflow openings (as per figure 1, both 300 and S10 appear to have holes that can allow air to pass through them), wherein the outer frame is relatively rigid and the inner socket is relatively flexible (the inner socket of Wu is assumed to be flexible) with the outer frame having increased rigidity relative to the inner socket. 
However, Wu does not disclose that the outer frame has a lattice-like structure.  Instead, Hill does teach a support structure that may comprise of a lattice in [0067]. This support structure is seen to be an alternative to the outer frame of Wu and it is argued that a lattice structure as taught by Hill can be used to replace the outer frame of Wu with knowable results. 
It will be seen as obvious to one of ordinary skill in the art to incorporate the device of Hill to take the place of the outer frame of Wu as the lattice structure of Hill is seen to enable a “supporting and/or distributing the conformable material throughout respective compartments” in [0067] (the conformable material is disclosed as being a prosthesis lining in [0067]). It should also be noted that, as the lattice is claimed to be a type of support structure, it is reasonable to assume that the lattice will have a degree of rigidity to provide a support.  This is seen as having a benefit as the lattice will allow for the liner of a prosthetic socket to fit the body without collecting or bunching up in certain areas.  As the lattice structure of Hill will provide a benefit to the user of the device, it is seen that one of ordinary skill in the art would find it obvious to incorporate the lattice of Hill in place of the outer shell of Wu.
Regarding the inner socket of Wu, it is not explicitly disclosed that said socket is flexible.  However, as this is a prosthetic socket that will receive a residual limb of a user, and as the 
Regarding claim 17, Wu in view of Hill will teach the prosthetic arm as claim in claim 8, in which the outer frame covers the inner socket (the outer frame of Wu, consisting of parts 300 and 400, will cover up the inner socket S10, as per figure 3 Additionally, while Hill will replace part 300 in the combination of claim 1, Hill will still cover the inner socket of Wu).
Regarding claim 18, Wu in view of Hill will teach the prosthetic arm as claim in claim 8, in which Wu will teach the outer frame is formed as two sections consisting of an upper section and a lower section or a left section and a right section (being parts 300 and 400 in figure 3 wherein part 300 is the upper section and 400 as the lower section).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No.: 2019/0175363) in view of Hill (US Pub No.: 2017/0216056) and Belter (US Pub No.: 2017/0049583).
Regarding claim 4, Wu in view of Hill teach a prosthetic limb as claimed in claim 1. However, Wu does not disclose that the frame is being formed by an additive manufacturing process. However, Belter does disclose the use of additive manufacturing to create a prosthetic hand, as presented in the abstract. 
It will be seen as obvious to one skilled in the art to use additive manufacturing to create a prosthesis like the one seen in Wu as additive manufacturing is seen to be a known method to create a prosthetic device within Belter. As detailed in [0105]-[0106], Belter does disclose a process of manufacturing a shell of a prosthesis via an additive manufacturing with a mold. As Wu remains silent towards how the device itself is made, it will be seen as obvious to one skilled .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPub No.: 2019/0175363) in view of Hill (US Pub No.: 2017/0216056) and Deshpande (US PGPub No.: 2016/0296345).
Regarding claim 5, Wu in view of Hill teach a prosthetic limb as claimed in claim 1. However, Wu does not disclose that the frame is formed by selective laser sintering. Instead, Deshpande does disclose the use of selective laser sintering to manufacture a finger exoskeleton.  
It will be seen as obvious to one skilled in the art to use laser sintering to create a prosthesis like the one seen in Wu as additive manufacturing is seen to be a known method to create a device as seen in Deshpande. As detailed in [0024], Belter does disclose a process of manufacturing components for an exoskeleton via laser sintering.  While the device disclosed is an exoskeleton, the laser sintering is used to manufacture a plurality of finger components in [0024]. As such, it stands to reason that laser sintering can be used on a prosthetic hand and/or arm as both devices are seen to be in similar fields of endeavor. As Wu remains silent towards how the device itself is made, it will be seen as obvious to one skilled in the art that the structure of the prosthesis presented in Wu can be created using the laser sintering method presented in Deshpande.
Claims 6-7, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No.: 2019/0175363) in view of Hill (US Pub No.: 2017/0216056) and Gill (US Pub No.: 2017/0281368).
Regarding claim 6, Wu in view of Hill teach a prosthetic limb as claimed in claim 1. However, Wu does not disclose an instance in which the outer frame has one or more attachment points for one or more removable covers. Instead, Gill does teach a cover in [0024] that is used to prevent the “ingress of contaminants into the device” as per [0025]. This covering 
It will be seen as obvious to one with skill in the art to incorporate a cover like the one found in Gill into the device of Wu as the device within Wu does have moving joints but does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of contaminants into the device,” it is seen as beneficial to incorporate a cover in order to prevent any such containments from damaging the device of Wu or having an adverse effect on the user of the device. As preventing contaminants from entering a prosthetic device is seen as being inherently beneficial, it will be seen as obvious to one with skill in the art to incorporate the cover of Gill into the device of Wu. 
Regarding claim 7, Wu in view of Hill and Gill will teach a prosthetic limb as claimed in claim 6, in which Gill will teach the attachment points comprise a magnet (magnets for attachment of a cover disclosed in [0047]. The word “magnets” implies that there will be multiple magnets providing multiple points of attachment).
Regarding claim 10, Wu discloses a prosthetic arm (in the abstract and figure 1) comprising an outer frame (figure 3 parts 400 and 300) formed from a rigid material (it is assumed that this frame is made of a rigid material as per figure 3) and having a lattice-like structure; an inner socket (figure 3 part S10) and having a plurality of airflow openings (as per figure 1, both 300 and S10 appear to have holes that can allow air to pass through them); and attachment points at the outer frame for receiving a removable cover 
However, Wu does not disclose that the outer frame has a lattice-like structure.  Instead, Hill (US Pub No.: 2017/0216056) does teach a support structure that may comprise of a lattice in [0067]. This support structure is seen to be an alternative to the outer frame of Wu and it is argued that a lattice structure as taught by Hill can be used to replace the outer frame of Wu with knowable results. 
It will be seen as obvious to one of ordinary skill in the art to incorporate the device of Hill to take the place of the outer frame of Wu as the lattice structure of Hill is seen to enable a “supporting and/or distributing the conformable material throughout respective compartments” in [0067] (the conformable material is disclosed as being a prosthesis lining in [0067]). It should also be noted that, as the lattice is claimed to be a type of support structure, it is reasonable to assume that the lattice will have a degree of rigidity to provide a support.  This is seen as having a benefit as the lattice will allow for the liner of a prosthetic socket to fit the body without collecting or bunching up in certain areas.  As the lattice structure of Hill will provide a benefit to the user of the device, it is seen that one of ordinary skill in the art would find it obvious to incorporate the lattice of Hill in place of the outer shell of Wu.
Regarding the inner socket of Wu, it is not explicitly disclosed that said socket is flexible.  However, as this is a prosthetic socket that will receive a residual limb of a user, and as the geometry of residual limb will differ from user to user, it is argued that a prosthetic socket will need a degree of flexibility to accommodate a limb. It is also argued that flexible prosthesis sockets are known in the art (like in Garus, US Pub No.: 2018/0036151). As such, it is seen that one with skill in the art would have found it obvious to assume that the inner socket of Wu is flexible. 
Lastly, Wu does not disclose that the outer frame having attachment points for receiving a removable cover. Instead, Gill does teach a cover in [0024] that is used to prevent the “ingress of contaminants into the device” as per [0025]. This covering can be placed about the actuating joints of Wu (like the wrist and elbow joints shown in the figures, being parts 400 and 500 of figure 1).  The attachment points of Gill, disclosed as being magnets in [0047], will also be incorporated within Wu in order to attach the cover to Wu. 
It will be seen as obvious to one with skill in the art to incorporate a cover like the one found in Gill into the device of Wu as the device within Wu does have moving joints but does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of 
Regarding claim 11, Wu in view of Hill and Gill teach an arm as claimed in claim 10, in which Wu discloses the outer frame is formed from a first and a second frame portion (the first portion being part 300 and the second part being part 400).
Regarding claim 12, Wu in view of Hill and Gill teach an arm as claimed in claim 11, in which Gill teaches a removable cover portion is provided (in paragraph [0047]), a first cover portion being attachable to the first frame portion and a second cover portion being attachable to the second frame portion (the cover of Gill can be implemented between parts 300 and 400 of Wu).
Regarding claim 14, Wu in view of Hill and Gill teach an arm as claimed claim 10, with Wu further comprising a wrist mechanism (figure 1 part 500).
Regarding claim 15, Wu in view of Hill and Gill teach an arm as claimed in claim 10, with Wu further comprising a hand (figure 1 part 100).
Regarding claim 19, Wu in view of Hill and Gill will teach the arm of claim 10, in which the outer frame covers the inner socket (the outer frame of Wu, consisting of parts 300 and 400, will cover up the inner socket S10, as per figure 3 Additionally, while Hill will replace part 300 in the combination of claim 1, Hill will still cover the inner socket of Wu).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No.: 2019/0175363) in view of Hill (US Pub No.: 2017/0216056) and Newton (US Patent No.: 10,238,511).
Regarding claim 9, Wu in view of Hill teach a prosthetic arm as claimed in claim 8.  However, Wu in view of Hill do not teach an instance in which the outer frame can be adjustably 
It will be seen as beneficial to incorporate the device of Newton into the outer frame of Wu as the device in Newton will provide a way to connect the residual limb of the user to the prosthesis device using electromagnets. The benefit of this, disclosed in column 2 lines 39-50, is that it will allow for an automatic adjustment of the prosthesis socket should the volume of the limb change.  The magnetic fastening system will provide a flexible attachment and suspension means for the residual limb that will be automatically adjusted.  It should also be noted that the magnets of Newton will apply a degree of rigidity to the outer layer. As such, one with skill in the art would find it obvious to incorporate the liner of Newton into the device of Wu. 
Regarding claim 16, Wu in view of Hill will teach the prosthetic arm as claimed in claim 1. However, Wu in view of Newton will not teach an instance in which Newton will teach the outer frame applies and adjustable clamping force on the inner socket. Instead, as per column 10 lines 60-67 of Newton, the prosthetic suspension force of Newton is controlled via the magnets of Newton.
It will be seen as beneficial to incorporate the device of Newton into the outer frame of Wu as the device in Newton will provide a way to connect the residual limb of the user to the prosthesis device using electromagnets. The benefit of this, disclosed in column 2 lines 39-50, is that it will allow for an automatic adjustment of the prosthesis socket should the volume of the limb change.  The magnetic fastening system will provide a flexible attachment and suspension means for the residual limb that will be automatically adjusted.  It should also be noted that the magnets of Newton will apply a degree of rigidity to the outer layer. As such, one with skill in the art would find it obvious to incorporate the liner of Newton into the device of Wu. 
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No.: 2019/0175363) in view of Hill (US Pub No.: 2017/0216056) and Gill (US Pub No.: 2017/0281368) in further view of Newton (US Patent No.: 10,238,511).
Regarding claim 13, Wu in view of Hill and Gill teach an arm as claimed in claim 12. However, this combination does not teach an instance in which the frame includes integral cover attachment points. Instead, Newton teaches magnets for attachment of the cover disclosed in [0047] that will act as cover attachment points.
It will be seen as beneficial to incorporate the device of Newton into the outer frame of Wu as the device in Newton will provide a way to connect the residual limb of the user to the prosthesis device using electromagnets. The benefit of this, disclosed in column 2 lines 39-50, is that it will allow for an automatic adjustment of the prosthesis socket should the volume of the limb change.  The magnetic fastening system will provide a flexible attachment and suspension means for the residual limb that will be automatically adjusted.  It should also be noted that the magnets of Newton will apply a degree of rigidity to the outer layer. As such, one with skill in the art would find it obvious to incorporate the liner of Newton into the device of Wu. 
Regarding claim 20, Wu in view of Hill and Gill will teach the arm as claimed in claim 10. However, said combination will not teach an instance in which the outer frame applies and adjustable clamping force on the inner socket. Instead, Newton will teach, in column 10 lines 60-67 therein, that the prosthetic suspension force of Newton is controlled via the magnets of Newton.
It will be seen as beneficial to incorporate the device of Newton into the outer frame of Wu as the device in Newton will provide a way to connect the residual limb of the user to the prosthesis device using electromagnets. The benefit of this, disclosed in column 2 lines 39-50, is that it will allow for an automatic adjustment of the prosthesis socket should the volume of the limb change.  The magnetic fastening system will provide a flexible attachment and suspension means for the residual limb that will be automatically adjusted.  It should also be noted that the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garus (US Pub No.: 2018/0036151), Hurley (US Pub No.: 2015/0265434) and Laghi (US Pub No.: 2012/0109336).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
 /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774